Case 2:20-cr-20124-LJM-EAS ECF No. 66, PageID.371 Filed 12/01/20 Page 1 of 8




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                            SOURTHERN DIVISION


UNITED STATES OF AMERICA,                         Case No. 20-cr-20124

               Plaintiff,                         Hon. Laurie J. Michelson

v.                                                VIO: 18 U.S.C. § 922(g)(1)
                                                       18 U.S.C. § 922(j)
D-2 ELIGAH GOODMON                                     21 U.S.C. § 846
                                                       21 U.S.C. § 841(a)(1)
                                                       18 U.S.C. § 1591
               Defendant.                              18 U.S.C. § 1594(c)

                                     /

                      FIRST SUPERSEDING INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

                            GENERAL ALLEGATIONS

      At all times relevant to this First Superseding Information, a woman, Adult

Victim One, was the victim of the crimes alleged in Counts Five and Six. Adult

Victim One was a resident of the Eastern District of Michigan and was over the age

of eighteen.




                                         1
Case 2:20-cr-20124-LJM-EAS ECF No. 66, PageID.372 Filed 12/01/20 Page 2 of 8




                                 COUNT ONE

             18 U.S.C. § 922(g)(1) — Felon in possession of a firearm

D-2   ELIGAH GOODMON

      On or about February 12, 2020, in the Eastern District of Michigan, Southern

Division, the defendant, ELIGAH GOODMON, knowing he had previously been

convicted of at least one crime punishable by imprisonment for a term exceeding

one year (felony offense), did knowingly possess a firearm, to wit: one (1)

Remington Wingmaster shotgun, which was manufactured outside of the State of

Michigan, and thus traveled in interstate or foreign commerce, in violation of 18

U.S.C. § 922(g)(1).

                                 COUNT TWO

               18 U.S.C. § 922(j) — Possession of a stolen firearm

D-2   ELIGAH GOODMON

      On or about February 12, 2020, in the Eastern District of Michigan, Southern

Division, the defendant, ELIGAH GOODMON, knowingly possessed a stolen

firearm, to wit: one (1) Remington Wingmaster shotgun, which had been shipped

and transported in interstate or foreign commerce, knowing and having reasonable

cause to believe the firearm was stolen, in violation of 18 U.S.C. § 922(j) and

924(a)(2).




                                        2
Case 2:20-cr-20124-LJM-EAS ECF No. 66, PageID.373 Filed 12/01/20 Page 3 of 8




                                  COUNT THREE

        21 U.S.C. § 846 — Conspiracy to distribute a controlled substance

D-2   ELIGAH GOODMON

      From on or about September 1, 2019 to February 12, 2020, both dates being

approximate and inclusive, in the Eastern District of Michigan, Southern Division,

the defendant, ELIGAH GOODMON, knowingly and intentionally conspired,

confederated and agreed with another to commit the following offense against the

United States: distribution of substances containing cocaine base (a Schedule II

controlled substance) and heroin (a Schedule I controlled substance), in violation of

21 U.S.C. § 841(a)(1), in violation of 21 U.S.C. § 846.

                                  COUNT FOUR

                  21 U.S.C. § 856 ― Maintaining a drug premises

D-2   ELIGAH GOODMON

      From on or about September 1, 2019 to February 12, 2020, both dates being

approximate and inclusive, in the Eastern District of Michigan and elsewhere, the

defendant, ELIGAH GOODMON, did unlawfully and knowingly use and maintain

a place located at 1946 Hazelwood, Detroit, Michigan, for the purpose of

distributing, using and packaging controlled substances (to wit: cocaine base and

heroin), all in violation of 21 U.S.C. § 856(a)(1).




                                           3
Case 2:20-cr-20124-LJM-EAS ECF No. 66, PageID.374 Filed 12/01/20 Page 4 of 8




                                   COUNT FIVE

       18 U.S.C. § 1591(a)(1) ― Sex trafficking by force, fraud, or coercion

D-2   ELIGAH GOODMON

      From on or about January 2017 to February 12, 2020, both dates being

approximate and inclusive, in the Eastern District of Michigan, the defendant,

ELIGAH GOODMON, knowingly recruited, enticed, harbored, transported,

provided, obtained, and maintained by any means Adult Victim One, knowing and

in reckless disregard of the fact that means of force, threats of force, fraud, coercion

or any combination of such means would be used to cause Adult Victim One to

engage in a commercial sex act, all in violation of 18 U.S.C. § 1591(a)(1).

                                    COUNT SIX

         18 U.S.C. § 1594(c) ― Conspiracy to Engage in Sex Trafficking

D-2   ELIGAH GOODMON

      From on or about January 2017 to February 12, 2020, both dates being

approximate and inclusive, in the Eastern District of Michigan, the defendant,

ELIGAH GOODMON, did knowingly and intentionally combine, conspire,

confederate, and agree with at least one other person, in and affecting interstate and

foreign commerce, to recruit, entice, harbor, transport, provide, obtain, and maintain

by any means, and benefit financially and receive anything of value from

participation in a venture which recruited, enticed, harbored, transported, provided,


                                           4
Case 2:20-cr-20124-LJM-EAS ECF No. 66, PageID.375 Filed 12/01/20 Page 5 of 8




obtained, and maintained Adult Victim One, knowing, and in reckless disregard of

the fact, that means of force, threats of force, fraud, coercion or any combination of

such means would be used to cause Adult Victim One to engage in a commercial

sex act, in violation of 18 U.S.C. § 1591(a)(1); all in violation of 18 U.S.C. § 1594(c).

                          FORFEITURE ALLEGATION

                                  Criminal forfeiture

      The allegations contained in Counts One through Six of this First Superseding

Information are hereby re-alleged and incorporated by reference for the purpose of

alleging forfeiture pursuant to Title 18, United States Code, Sections 924(d) and

1594, Title 21, United States Code, Section 853, and Title 28, United States Code,

Section 2461(c).

      Upon conviction of any of the offenses set forth in Counts One and Two of

this Superseding Information, the defendant, ELIGAH GOODMON, shall forfeit to

the United States, pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), any

firearm and ammunition involved in or used in the knowing commission of the

offenses.

      Upon conviction of any of the offenses set forth in Counts Three and Four of

this Superseding Information, the defendant, ELIGAH GOODMON, shall forfeit to

the United States, pursuant to 21 U.S.C. § 853, any property constituting, or derived

from, proceeds obtained, directly or indirectly, as a result of the such offenses; and


                                           5
Case 2:20-cr-20124-LJM-EAS ECF No. 66, PageID.376 Filed 12/01/20 Page 6 of 8




any property used, or intended to be used, in any manner or part, to commit, or to

facilitate the commission of the offenses.

      Upon conviction of any of the offenses set forth in Counts Five and Six of this

Superseding Information, the defendant, ELIGAH GOODMON, shall forfeit to the

United States, pursuant to 18 U.S.C. §§ 1594(d)(1)-(2), any interest he may have in

any property, real or personal, involved in, used, or intended to be used to commit

or to facilitate the commission of the offenses, and any property traceable to such

property; as well as any property, real or personal, constituting or derived from, any

proceeds obtained, directly or indirectly, as a result of the offenses, and any property

traceable to such property.

      Such property includes, but is not limited to, a money judgment in an amount

to be determined, representing the total value of all property subject to forfeiture as

described herein.

      If any of the property described above, as a result of any act or omission of

the defendant:

             a.     cannot be located upon the exercise of due diligence;

             b.     has been transferred or sold to, or deposited with, a third party;

             c.     has been placed beyond the jurisdiction of the court;

             d.     has been substantially diminished in value; or




                                             6
Case 2:20-cr-20124-LJM-EAS ECF No. 66, PageID.377 Filed 12/01/20 Page 7 of 8




             e.     has been commingled with other property which cannot be

                    divided without difficulty,

the United States of America shall be entitled to forfeiture of substitute property

pursuant to 21 U.S.C. § 853(p) and 28 U.S.C. § 2461(c).

                                       MATTHEW SCHNEIDER
                                       United States Attorney

                                       ____________________
                                       MATTHEW ROTH
                                       Chief, Major Crime Unit
                                       211 West Fort Street, Ste 2001
                                       Detroit, MI 48226

                                       ____________________
                                       SARA D. WOODWARD
                                       LISANDRA FERNANDEZ-SILBER
                                       Assistant United States Attorneys
                                       211 West Fort Street, Ste. 2001
                                       Detroit, MI 48226-3220
                                       (313) 226-9122
                                       lisandra.fernandez-silber@usdoj.gov

Dated: December 1, 2020




                                          7
                             Case 2:20-cr-20124-LJM-EAS ECF No. 66, PageID.378 Filed 12/01/20 Page 8 of 8


              8QLWHG6WDWHV'LVWULFW&RXUW                        &ULPLQDO&DVH&RYHU6KHHW &DVH1XPEHU
              (DVWHUQ'LVWULFWRI0LFKLJDQ
 
 
             127(,WLVWKHUHVSRQVLELOLW\RIWKH$VVLVWDQW86$WWRUQH\VLJQLQJWKLVIRUPWRFRPSOHWHLWDFFXUDWHO\LQDOOUHVSHFWV
 
        
  &RPSDQLRQ&DVH,QIRUPDWLRQ                                                                      &RPSDQLRQ&DVH1XPEHU

              7KLVPD\EHDFRPSDQLRQFDVHEDVHGXSRQ/&U5 E                             -XGJH$VVLJQHG
         
                                       <HV                 1R                                     $86$¶V,QLWLDOV
 
                      &DVH7LWOH86$Y D-2 Eligah Goodmon
 
 
                      &RXQW\ZKHUHRIIHQVHRFFXUUHG Wayne
 
 
                      &KHFN2QH                   )HORQ\                                 0LVGHPHDQRU                                   3HWW\
 
                                     ,QGLFWPHQW   ,QIRUPDWLRQ QRSULRUFRPSODLQW
                                     ,QGLFWPHQW   ,QIRUPDWLRQ EDVHGXSRQSULRUFRPSODLQW>&DVHQXPEHU@
                                     ,QGLFWPHQW ✔ ,QIRUPDWLRQ EDVHGXSRQ/&U5 G [Complete Superseding section below].
 
         6XSHUVHGLQJ&DVH,QIRUPDWLRQ
 
 
         6XSHUVHGLQJWR&DVH1R 20-cr-20124                                                              -XGJH Laurie J. Michelson
 
                      
                               &RUUHFWVHUURUVQRDGGLWLRQDOFKDUJHVRUGHIHQGDQWV
                               ,QYROYHVIRUSOHDSXUSRVHVGLIIHUHQWFKDUJHVRUDGGVFRXQWV
                               (PEUDFHVVDPHVXEMHFWPDWWHUEXWDGGVWKHDGGLWLRQDOGHIHQGDQWVRUFKDUJHVEHORZ
 
                                'HIHQGDQWQDPH                                             &KDUJHV                      3ULRU&RPSODLQW LIDSSOLFDEOH 
     
     
     
     
     
     
             3OHDVHWDNHQRWLFHWKDWWKHEHORZOLVWHG$VVLVWDQW8QLWHG6WDWHV$WWRUQH\LVWKHDWWRUQH\RIUHFRUGIRU
             WKHDERYHFDSWLRQHGFDVH
     
     
                      December 1, 2020
                                 'DWH                                             Lisandra Fernandez-Silber & Sara D. Woodward
                                                                                   $VVLVWDQW8QLWHG6WDWHV$WWRUQH\
                                                                                   :)RUW6WUHHW6XLWH
                                                                                   'HWURLW0,
                                                                                   3KRQH313-226-9122
                                                                                   )D[ 313-226-2372
                                                                                   (0DLODGGUHVVlisandra.fernandez-silber@usdoj.gov
                                                                                   $WWRUQH\%DU
     
    &RPSDQLRQFDVHVDUHPDWWHUVLQZKLFKLWDSSHDUVWKDW  VXEVWDQWLDOO\VLPLODUHYLGHQFHZLOOEHRIIHUHGDWWULDORU  WKHVDPH
  RUUHODWHGSDUWLHVDUHSUHVHQWDQGWKHFDVHVDULVHRXWRIWKHVDPHWUDQVDFWLRQRURFFXUUHQFH&DVHVPD\EHFRPSDQLRQFDVHV
HYHQWKRXJKRQHRIWKHPPD\KDYHDOUHDG\EHHQWHUPLQDWHG
                                                                                                                                                              5/16
